ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_07_FR.txt.                                                                                                           807




                          OPINION INDIVIDUELLE DE M. LE JUGE ROBINSON

                 [Traduction]

                    Refus par la Cour d’examiner au fond l’allégation selon laquelle le Nicaragua a
                 violé l’interdiction de l’emploi de la force énoncée au paragraphe 4 de l’article 2 de
                 la Charte des Nations Unies — Place centrale de cette interdiction dans le système
                 établi par la Charte aux fins du maintien de la paix et de la sécurité internationales —
                 Nécessité pour la Cour d’adopter une pratique consistant à examiner au fond toute
                 allégation de violation du paragraphe 4 de l’article 2 de la Charte, sauf à ce que
                 cette allégation soit manifestement dépourvue de fondement ou de sérieux —
                 Postulat selon lequel la réparation accordée à raison de la violation de la
                 souveraineté territoriale suffit pour remédier à la violation de l’interdiction de
                 l’emploi de la force — Eventail des activités qui, au regard du droit international,
                 sont susceptibles d’emporter violation du paragraphe 4 de l’article 2 de la Charte —
                 Constatation de la violation de cette disposition en l’espèce.

                    1. Comme mon vote l’indique, je suis largement d’accord avec la déci-
                 sion de la Cour en l’espèce. Je souhaite exposer ici pourquoi j’ai voté
                 contre le rejet, exprimé par la Cour au point 7 du paragraphe 229, du
                 surplus des conclusions soumises par les Parties.
                    2. Au point 2 b) ii) de ses conclusions finales, le Costa Rica priait la
                 Cour de conclure à la violation par le Nicaragua de « l’interdiction de la
                 menace ou de l’emploi de la force consacrée par la Charte des Nations
                 Unies au paragraphe 4 de son article 2 et par la Charte de l’Organisation
                 des Etats américains en son article 22 » 1. Dans le cadre de ses conclusions
                 antérieures, il invitait également la Cour à conclure que le Nicaragua
                 avait engagé sa responsabilité à raison de sa violation de l’interdiction de
                 la menace ou de l’emploi de la force consacrée par la Charte des
                 Nations Unies au paragraphe 4 de son article 2 et par la Charte de l’Or-
                 ganisation des Etats américains en son article premier et ses articles 19,
                 21, 22 et 29 2.
                    3. J’expose ici qu’il est selon moi établi, au regard des faits, que le
                 Nicaragua a violé le paragraphe 4 de l’article 2 de la Charte des
                 Nations Unies et que, dans les circonstances de l’espèce, la Cour aurait dû
                 statuer de manière distincte et expresse sur l’allégation relative à la viola-
                 tion de cette disposition. Je fais ensuite valoir que la Cour devrait adopter
                 une pratique consistant à examiner au fond toute allégation de violation
                 du paragraphe 4 de l’article 2 de la Charte des Nations Unies, sauf à ce

                      1CR 2015/14, p. 68, point 2 b) ii) ; voir le paragraphe 97 de l’arrêt.
                      2Mémoire du Costa Rica (MCR), conclusions, p. 303, point 1 b) (où sont invoqués le
                 paragraphe 4 de l’article 2 de la Charte des Nations Unies ainsi que les articles premier,
                 19, 21 et 29 de la Charte de l’Organisation des Etats américains) ; CR 2015/14, p. 68,
                 point 2 b) ii) (où sont invoqués le paragraphe 4 de l’article 2 de la Charte des Nations Unies
                 et l’article 22 de la Charte de l’Organisation des Etats américains).

                                                                                                          146




5 Ord 1088.indb 289                                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 808

                 que cette allégation soit manifestement dépourvue de fondement ou de
                 sérieux. J’exprime enfin les doutes que j’éprouve quant à la position que
                 la Cour semble avoir adoptée en concluant que, en l’espèce, la réparation
                 accordée à raison de la violation de la souveraineté territoriale suffirait
                 pour remédier au préjudice subi du fait d’une éventuelle violation du
                 paragraphe 4 de l’article 2.
                    4. La présente opinion s’articule comme suit :
                 A. La démarche suivie par la Cour
                 B. Le contexte
                 C. La nécessité pour la Cour d’examiner au fond toute allégation de
                     ­violation du paragraphe 4 de l’article 2 de la Charte des Nations
                      Unies
                 D. L’interprétation du paragraphe 97 de l’arrêt
                 E. La constatation de la violation du paragraphe 4 de l’article 2 de la
                      Charte
                       i) La gravité des actes du Nicaragua
                      ii) L’objectif poursuivi
                 F. Conclusion



                                    A. La démarche suivie par la Cour

                   5. Au paragraphe 97 de l’arrêt, la Cour, examinant les allégations du
                 Costa Rica relatives à l’interdiction de la menace ou de l’emploi de la
                 force, déclare ce qui suit :
                         « Le fait que le Nicaragua ait considéré que les activités auxquelles
                      il se livrait avaient lieu sur son propre territoire n’empêche pas que
                      celles‑ci puissent être considérées comme relevant de l’emploi illicite
                      de la force, ce qui soulèverait la question de leur conformité à la
                      Charte des Nations Unies et à la Charte de l’Organisation des Etats
                      américains. Dans les circonstances de l’espèce, toutefois, puisque le
                      caractère illicite de ces activités a déjà été établi, la Cour n’a pas à
                      s’attarder plus longuement sur ce chef de conclusions du Costa Rica.
                      Tout comme en l’affaire de la Frontière terrestre et maritime entre le
                      Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
                      (intervenant)), la Cour estime que, « du fait même du présent arrêt et
                      de l’évacuation » du territoire litigieux, le préjudice subi par le
                      Costa Rica « aura en tout état de cause été suffisamment pris en
                      compte » (arrêt, C.I.J. Recueil 2002, p. 452, par. 319). »
                    6. Ce faisant, la Cour s’en tient à la position qu’elle avait adoptée dans
                 l’affaire de la Frontière terrestre et maritime entre le Cameroun et le Nigéria
                 (Cameroun c. Nigéria). Dans cette affaire, le Cameroun la priait de dire et
                 juger que, « [p]ar [s]es invasions et [s]es occupations » en territoire came-
                 rounais, le Nigéria avait manqué à ses obligations conventionnelles et cou-

                                                                                            147




5 Ord 1088.indb 291                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 809

                 tumières, violant en particulier l’interdiction de l’emploi de la force, le
                 principe de non-intervention et la souveraineté territoriale du Cameroun 3.
                 Celui‑ci soutenait que le Nigéria était tenu de mettre un terme à sa pré-
                 sence sur le sol camerounais, de quitter toutes zones occupées, de s’abste-
                 nir de tels agissements à l’avenir et d’apporter réparation pour les
                 dommages matériels et immatériels subis 4. Le Nigéria, lui, affirmait que
                 ses actes étaient licites, le tracé de la frontière demeurant indéterminé 5.
                    7. Il ressort du dossier de cette affaire‑là que les actes dont le Came-
                 roun tirait grief comprenaient au moins 80 incidents 6, dont certains
                 avaient fait des morts 7 du fait d’échauffourées survenues sur le sol came-
                 rounais entre les forces militaires des deux Etats et d’arrestations par des
                 militaires. Les actes allégués s’étalaient sur une période de quinze ans et
                 avaient le plus souvent eu lieu dans des zones litigieuses 8.
                    8. La Cour a jugé que, étant donné la conclusion à laquelle elle était
                 parvenue quant à la frontière entre les deux Etats, le Nigéria était tenu de
                 retirer ses civils et militaires des zones occupées dont elle avait attribué
                 l’appartenance au Cameroun 9. Elle ne s’est pas expressément prononcée
                 sur les allégations camerounaises de violation de l’interdiction de l’emploi
                 de la force 10, déclarant ce qui suit :
                          « Dans les circonstances de l’espèce, la Cour estime de plus que, du
                       fait même du présent arrêt et de l’évacuation du territoire camerou-
                       nais occupé par le Nigéria, le préjudice subi par le Cameroun en rai-

                    3 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;

                 Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 450, par. 310.
                    4 Ibid.
                    5 Ibid., p. 451, par. 311.
                    6 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

                 mémoire du Cameroun, p. 564‑595 ; observations de la République du Cameroun sur les
                 exceptions préliminaires du Nigéria (OC), livre II, annexe 1 ; contre‑mémoire du Nigéria,
                 p. 653‑800.
                    7 Bien que les Parties aient semblé divisées quant au nombre de tués, il est clair que

                 des personnes ont perdu la vie. Ainsi, le Cameroun et le Nigéria semblent s’être accordés à
                 reconnaître que, lors des échanges militaires intervenus entre eux le 16 mai 1981, certains
                 soldats nigérians ont péri, réplique du Cameroun, p. 505, par. 11.58 ; mémoire du Came-
                 roun, p. 567‑569, par. 6.12‑6.27 ; s’agissant de l’échange de tirs intervenu entre les deux
                 pays le 3 février 1996, le Nigéria déclarait ce qui suit dans sa duplique : « [p]ar conséquent,
                 ce que le Cameroun présente comme une attaque surprise soigneusement préparée par le
                 Nigéria a fait trente morts ou blessés parmi la population civile nigériane », duplique du
                 Nigéria, cinquième partie intitulée « Responsabilité de l’Etat et demandes reconvention-
                 nelles », chap. 16, appendice, par. 160.
                    8 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

                 mémoire du Cameroun, p. 564‑595 ; observations de la République du Cameroun sur les
                 exceptions préliminaires du Nigéria (OC), livre II, annexe 1 ; contre‑mémoire du Nigéria,
                 p. 653‑800.
                    9 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;

                 Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 451, par. 314.
                    10 Christine Gray, « The International Court of Justice and the Use of Force », dans

                 Christian J. Tams et James Sloan (dir. publ.), The Development of International Law by the
                 International Court of Justice, Oxford University Press, 2013, p. 237 (note 7).

                                                                                                           148




5 Ord 1088.indb 293                                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 810

                      son de l’occupation de son territoire aura en tout état de cause été
                      suffisamment pris en compte. La Cour ne recherchera donc pas si et
                      dans quelle mesure la responsabilité du Nigéria est engagée à l’égard
                      du Cameroun du fait de cette occupation. » 11
                    9. Et la Cour de conclure que, s’agissant des « divers incidents fronta-
                 liers » présentés par chacune des Parties comme un manquement de l’autre
                 à ses obligations internationales, ni l’une ni l’autre n’avait apporté la
                 preuve de ce qu’elle avançait 12.


                                                    B. Le contexte

                    10. L’arrêt n’expose pas en détail les faits sur lesquels repose l’alléga-
                 tion du Costa Rica relative à la violation du paragraphe 4 de l’article 2 de
                 la Charte des Nations Unies. Cette question est traitée de manière très
                 sommaire, son examen étant limité : i) aux paragraphes 66 et 67, où il est
                 fait mention du déploiement par le Nicaragua de contingents militaires
                 dans la zone d’Isla Portillos et où il est indiqué que la question sera envi-
                 sagée dans le contexte de l’analyse du respect par le Nicaragua de l’or-
                 donnance en indication de mesures conservatoires rendue le 8 mars 2011 ;
                 ii) au paragraphe 93, dans lequel la Cour déclare que les activités du
                 Nicaragua emportaient violation de la souveraineté territoriale du
                 Costa Rica ; iii) au paragraphe 97, où la Cour conclut que le préjudice
                 subi par le Costa Rica aura en tout état de cause été suffisamment pris en
                 compte ; iv) aux paragraphes 121 à 129, relatifs à la question du respect
                 par le Nicaragua des mesures conservatoires ; v) les paragraphes 139
                 et 142, dans lesquels la Cour envisage la réparation due à raison de cer-
                 taines activités nicaraguayennes, étant également pertinents aux fins de la
                 présente analyse.
                    11. Ces paragraphes doivent être lus conjointement avec les passages
                 correspondants des argumentations respectives des Parties. La Cour a
                 déclaré au paragraphe 67 de l’arrêt que les violations commises en 2013,
                 quoique postérieures au dépôt de la requête du Costa Rica, pouvaient
                 être examinées « comme faisant partie de la demande » puisqu’elles
                 « concern[ai]ent des faits qui [étaient] de la même nature que ceux visés
                 par celle‑ci et au sujet desquels les Parties [avaient] eu la possibilité d’ex-
                 primer leurs vues dans leurs plaidoiries ». De ce fait, il en est également
                 tenu compte ici.
                    12. Les relations du Nicaragua et du Costa Rica ont toujours été mar-
                 quées de passes difficiles et de périodes de tension. En 1857, un an avant
                 la conclusion du traité de limites, des hostilités avaient éclaté entre les
                 deux pays. Dans les années 1980, lors du célèbre conflit qui opposa le

                   11 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;

                 Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 452, par. 319.
                   12 Ibid., p. 453, par. 323‑324.



                                                                                                       149




5 Ord 1088.indb 295                                                                                            19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 811

                 gouvernement sandiniste du Nicaragua aux Contras, une partie de ces
                 derniers agissait depuis des campements établis au Costa Rica.
                    13. Le 31 octobre 2010, le Costa Rica a appris que le drapeau costa‑­
                 ricien hissé à Finca Aragón avait été enlevé, et a constaté que des campe-
                 ments militaires nicaraguayens avaient été établis dans ce secteur. Le
                 1er novembre 2010, la présence d’agents nicaraguayens à proximité du pre-
                 mier caño a été remarquée à l’occasion d’un survol de la zone de
                 Finca Aragón, en territoire costa-ricien 13. Des agents nicaraguayens
                 auraient alors pointé leurs AK‑47 en direction de l’aéronef costa‑ricien, un
                 soldat semblant muni d’un missile de type anti‑aérien 14. Le ministre des
                 affaires étrangères du Costa Rica a adressé le jour même une note à son
                 homologue nicaraguayen pour protester contre cette présence militaire 15.
                    14. Le Costa Rica a également porté la situation à la connaissance de
                 l’Organisation des Etats américains (ci‑après, l’« OEA ») le 3 novembre,
                 mais les efforts déployés pour trouver une solution consensuelle sont res-
                 tés vains. Le 12 novembre 2010, le conseil permanent de l’OEA, à une
                 majorité de vingt‑deux voix contre deux (le Nicaragua et le Venezuela),
                 avec trois abstentions, a fait sienne la recommandation du secrétaire
                 général de l’Organisation tendant au retrait des forces militaires présentes
                 dans la zone d’Isla Portillos 16.
                    15. Lors d’une allocution prononcée le lendemain, le président nicara-
                 guayen Daniel Ortega a contesté l’opportunité du vote de l’OEA, repro-
                 chant au Costa Rica d’occuper le territoire nicaraguayen situé au nord‑est
                 du premier caño et de tenter de se l’approprier 17.
                    16. Le 18 novembre 2010, le Costa Rica a décidé de déposer sa requête
                 introductive d’instance relative à Certaines activités, demandant égale-
                 ment à la Cour d’indiquer des mesures conservatoires 18.

                      13CR 2011/1, p. 30, par. 24.
                      14Ibid.
                      15Ibid., p. 30‑31, par. 25.
                    16 CP/RES. 978 (1777/10), « Situation dans la zone limitrophe du Costa Rica et du Nica-

                 ragua » (12 novembre 2010), le texte de cette résolution pouvant être consulté à l’adresse
                 suivante : http://www.oas.org/council/fr/resolutions/res978.asp ; voir également Certaines
                 activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua),
                 mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 10, par. 16.
                    17 Requête du Costa Rica, annexe 6, déclaration du président‑commandant Daniel Ortega

                 pour la défense du droit souverain du peuple nicaraguayen sur le fleuve San Juan [traduction
                 française établie par le Greffe à partir de la traduction anglaise fournie par le Costa Rica],
                 13 novembre 2010, 19 h 25 : « Je dis qu’en tant que partie lésée — parce que nous sommes
                 actuellement lésés par le Costa Rica — nous irons devant la Cour pour dénoncer la volonté
                 de ce pays d’occuper des terres nicaraguayennes. Parce que c’est là ce que veut le Costa Rica :
                 s’approprier une partie du territoire nicaraguayen ! » (ibid., p. 89) ; « Voici maintenant la zone
                 qu’ils appellent l’île Portillos ; et voici la zone de la lagune et du chenal dans lequel nous
                 travaillons, et ici, nous sommes déjà en territoire nicaraguayen. Sur le territoire costa‑ricien,
                 nous n’avons jamais occupé l’île Calero, ce n’est pas vrai ! Nous n’avons pas non plus occupé
                 ce qu’ils appellent l’île Portillos … il n’y a là‑bas ni soldat ni police. » (Ibid., p. 77).
                    18 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                 c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                 p. 9, par. 11.

                                                                                                              150




5 Ord 1088.indb 297                                                                                                   19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 812

                    17. Le 7 décembre 2010, M. l’ambassadeur Caputo, conseiller spécial
                 auprès du secrétaire général de l’OEA, a rapporté à celle‑ci, après un sur-
                 vol de la zone, qu’il « n’a[vait] pas vu d’effectif militaire sur le terrain »,
                 avant d’ajouter toutefois ce qui suit : « Cela ne veut pas dire forcément
                 qu’il n’y en a pas. En revanche, la présence militaire à bord d’un dragueur
                 était manifeste. » 19
                    18. Lors des audiences tenues par la Cour en janvier 2011 sur la
                 demande en indication de mesures conservatoires présentée par le
                 Costa Rica, celui‑ci a produit des éléments de preuve montrant que le
                 Nicaragua avait accru sa présence militaire sur le territoire litigieux 20.
                 Dans ce contexte, un conseil du Costa Rica a également fait grief au
                 Nicaragua d’avoir violé les eaux territoriales costa‑riciennes dans la mer
                 des Caraïbes et « soulign[é] que les habitants de la région [étaient] extrê-
                 mement préoccupés et effrayés » 21.
                    19. Plaidant devant la Cour le 11 janvier 2011, le Nicaragua a déclaré
                 ceci : « Il n’y a pas … de forces armées dans le marécage. Il n’y a pas de
                 poste militaire permanent dans cette zone. » 22
                    20. Le 19 janvier 2011, un survol effectué par le Costa Rica a révélé
                 que des militaires nicaraguayens étaient toujours présents sur le territoire
                 litigieux et avaient même étendu leur campement depuis le mois d’oc-
                 tobre 2010 23.
                    21. Dans son ordonnance en indication de mesures conservatoires du
                 8 mars 2011, la Cour a prescrit aux deux Parties de « s’abst[enir] d’en-
                 voyer ou de maintenir sur le territoire litigieux, y compris le caño, des
                 agents, qu’ils soient civils, de police ou de sécurité » 24.
                    22. Pourtant, environ deux ans plus tard, d’après une photographie
                 datée du 5 février 2013 et soumise à la Cour le 15 mars de la même année,
                 un nouveau campement militaire était visible sur la plage 25. Le 18 sep-
                 tembre 2013, un autre survol de la part du Costa Rica a apporté de nou-
                 velles preuves de la présence des effectifs et campements militaires du
                 Nicaragua à l’intérieur du territoire litigieux 26.
                    23. Au cours de ses plaidoiries des 15 et 17 octobre 2013 en réponse à
                 la demande du Costa Rica en indication de nouvelles mesures conserva-

                    19 Rapport du secrétaire général de l’OEA rédigé conformément à la résolution CP/

                 RES. 979 (1780/10), présenté à la vingt‑sixième réunion de consultation des ministres des
                 relations extérieures, 7 décembre 2010, cité dans CR 2011/1, p. 33‑34, par. 36.
                    20 Ibid., p. 35, par. 46.
                    21 Ibid., par. 47.
                    22 CR 2011/2, p. 13, par. 28.
                    23 MCR, p. 93, par. 3.53, renvoyant à l’annexe 223 (vol. V).
                    24 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                 c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                 p. 27, par. 86, point 1).
                    25 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                 c. Nicaragua) — Construction d’une route au Costa Rica le long du fleuve San Juan
                 (Nicaragua c. Costa Rica), mesures conservatoires, ordonnance du 22 novembre 2013,
                 C.I.J. Recueil 2013, p. 365, par. 46.
                    26 CR 2013/24, p. 21, par. 18.



                                                                                                      151




5 Ord 1088.indb 299                                                                                           19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 813

                 toires, le Nicaragua a avancé que celui‑ci avait connaissance de la pré-
                 sence d’un « détachement militaire nicaraguayen » depuis près de deux ans
                 et que ce détachement avait pour mission de lutter contre le trafic de stu-
                 péfiants 27. Il a ensuite relevé que, dans sa demande en indication de nou-
                 velles mesures conservatoires, le Costa Rica n’avait pas, là encore, tiré
                 grief de la présence de militaires nicaraguayens 28.
                    24. Dans son ordonnance en indication de mesures conservatoires du
                 22 novembre 2013, la Cour a constaté que la photographie datée du
                 5 février 2013 attestait effectivement la présence d’un « campement de
                 l’armée nicaraguayenne » et que du « personnel militaire » était stationné
                 à cet endroit depuis cette date au moins 29. Elle a ajouté que le campement
                 en question se trouvait sur le territoire litigieux 30. Dans le dispositif de
                 son ordonnance, elle a une nouvelle fois prescrit expressément au Nicara-
                 gua d’assurer le retrait, et donc d’empêcher l’entrée, de tous agents « civils,
                 de police ou de sécurité » 31.
                    25. En conclusion, les éléments dont dispose la Cour attestent la pré-
                 sence de personnel militaire nicaraguayen, depuis le 1er novembre 2010 au
                 moins et jusqu’au 19 janvier 2011, sur le territoire dont l’arrêt rendu ce
                 jour confirme l’appartenance au Costa Rica. Les militaires du Nicaragua
                 ont donc passé un peu plus de onze semaines sur le sol costa‑ricien en
                 2010-2011.
                    26. Il ressort en outre du dossier que, du 5 février 2013 jusqu’à une
                 date tout juste antérieure au 22 novembre 2013, soit pendant une période
                 de neuf mois, des militaires nicaraguayens étaient établis sur la plage dont
                 l’arrêt confirme également l’appartenance au Costa Rica.


                 C. La nécessité pour la Cour d’examiner au fond toute allégation
                            de violation du paragraphe 4 de l’article 2
                                   de la Charte des Nations Unies

                    27. L’interdiction de la menace ou de l’emploi de la force est l’un
                 des fondements du système juridique international. Qualifiée par la
                 Cour de « pierre angulaire de la Charte des Nations Unies » 32, cette
                 interdiction a été considérée comme « représentant … au‑delà de la
                 ­
                 protection des droits de l’homme, « la grande réalisation de l’ordre
                 ­


                      27
                       CR 2013/27, p. 16, par. 35.
                      28
                       Ibid., p. 17, par. 36.
                      29
                       Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
                 c. Nicaragua) — Construction d’une route au Costa Rica le long du fleuve San Juan
                 (Nicaragua c. Costa Rica), mesures conservatoires, ordonnance du 22 novembre 2013,
                 C.I.J. Recueil 2013, p. 365, par. 46.
                    30 Ibid.
                    31 Ibid., p. 369, par. 59, point 2 C).
                    32 Activités armées sur le territoire du Congo (République démocratique du Congo

                 c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 223, par. 148.

                                                                                                    152




5 Ord 1088.indb 301                                                                                         19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 814

                 j­uridique international au XXe siècle … la pierre angulaire de cet ordre et
                 un principe fondamental incontesté au sein de la communauté inter­
                 nationale » » 33.
                     28. Jusqu’à la fin de la première guerre mondiale et malgré certaines
                  tentatives faites au début du XXe siècle en faveur d’une telle interdiction,
                  le droit international ne prohibait pas l’emploi de la force entre les Etats.
                  Il importe de ne pas oublier que le Pacte de la Société des Nations ne
                  renfermait pas d’interdiction générale de l’emploi de la force. Son
                  article 11 disposait que toute guerre ou menace de guerre « intéress[ait] la
                  Société tout entière », mais n’interdisait aux Etats d’avoir recours à la
                  guerre que dans des circonstances bien précises 34. C’est seulement lorsque
                 l’article premier du pacte Briand‑Kellogg fut adopté en 1928 que le
                 « recours à la guerre » fut interdit. La majorité des Etats rejeta ce pacte,
                 voyant celui‑ci comme « un instrument de politique nationale » 35. Il fallut
                 les atrocités de la seconde guerre mondiale pour convaincre les Etats de
                 s’accorder sur l’interdiction de l’emploi de la force dans sa forme moderne.
                 Enoncée au paragraphe 4 de l’article 2 de la Charte des Nations Unies,
                 cette interdiction se lit comme suit :
                           « L’Organisation des Nations Unies et ses Membres, dans la pour-
                       suite des buts énoncés à l’article 1, doivent agir conformément aux
                       principes suivants :
                       �����������������������������������������������������������������������������������������������������������������
                           4. Les Membres de l’Organisation s’abstiennent, dans leurs rela-
                       tions internationales, de recourir à la menace ou à l’emploi de la
                       force, soit contre l’intégrité territoriale ou l’indépendance politique
                       de tout Etat, soit de toute autre manière incompatible avec les buts
                       des Nations Unies. »
                    29. La genèse de l’interdiction de l’emploi de la force et, en particulier,
                 les difficultés que la communauté internationale a eues à s’entendre à cet
                 égard témoignent du rôle crucial de cette interdiction dans l’édifice établi au
                 sortir de la seconde guerre mondiale pour le maintien de la paix et de la
                 sécurité internationales. Ce rôle central est sans nul doute l’une des raisons
                 pour lesquelles l’interdiction de l’emploi de la force constitue non seulement
                 une règle du droit international coutumier, mais aussi une norme impérative


                     33 Oliver Dörr et Albrecht Randelzhofer, « Chapter I Purposes and Principles,

                 Art. 2 (4) », dans Bruno Simma, Daniel-Erasmus Khan, Georg Nolte et Andreas Paulus
                 (dir. publ.), Nikolai Wessendorf (directeur adjoint de publication), The Charter of the
                 United Nations : A Commentary, vol. I, 3e éd., Oxford University Press, 2012, par. 71.
                     34 Pacte de la Société des Nations, art. 11‑13.
                     35 Les premiers Etats parties étaient l’Australie, la Belgique, le Canada, la Tchécoslo-

                 vaquie, la France, l’Allemagne, l’Inde britannique, l’Etat libre irlandais, l’Italie, le Japon, la
                 Nouvelle‑Zélande, la Pologne, l’Afrique du Sud, le Royaume‑Uni et les Etats‑Unis d’Amé-
                 rique. Quarante autres Etats ont également adopté le pacte. Le traité Saavedra‑Lamas
                 renferme une disposition similaire qui s’applique à un grand nombre des Etats d’Amérique
                 latine.

                                                                                                                                   153




5 Ord 1088.indb 303                                                                                                                         19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 815

                 du droit international général qui ne souffre aucune exception 36. Son accep-
                 tation quasi universelle en tant que telle, au moyen de l’adhésion à l’Orga-
                 nisation des Nations Unies, met également en évidence son importance.
                    30. La Charte des Nations Unies souligne en outre le rôle essentiel
                 dévolu à la Cour dans le règlement pacifique des différends, des différends
                 « dont la prolongation est susceptible de menacer le maintien de la paix et
                 de la sécurité internationales » et d’aller ainsi à l’encontre des buts qu’elle
                 énonce 37. Son article 92 désigne la Cour comme l’organe judiciaire prin-
                 cipal de l’Organisation et précise que le Statut de c­ elle-ci, qui y est annexé,
                 en fait partie intégrante. L’article 36 indique en son paragraphe 3 que le
                 Conseil de sécurité « doit aussi tenir compte du fait que, d’une manière
                 générale, les différends d’ordre juridique devraient être soumis par les
                 parties à la Cour internationale de Justice ». Il est donc clair que, en exer-
                 çant sa fonction judiciaire, la Cour a vocation à contribuer au maintien
                 de la paix et de la sécurité internationales. Cet exercice ne revêt dès lors
                 pas un caractère secondaire, bien au contraire : il constitue un élément
                 essentiel du système établi à l’issue de la seconde guerre mondiale en vue
                 du maintien de la paix et de la sécurité internationales.
                    31. Le droit dans ce domaine devrait tendre à exhorter les Etats à s’abs-
                 tenir de tout comportement illicite. Tout Etat dénonçant la violation par
                 un autre du paragraphe 4 de l’article 2 de la Charte des Nations Unies
                 (pour autant que cette allégation ne soit pas manifestement dépourvue de
                 fondement ou de sérieux) a le droit d’obtenir une décision quant au point
                 de savoir si, au regard du droit et des faits de l’espèce, cette disposition
                 fondamentale a effectivement été violée ; de même, l’Etat contre lequel une
                 telle allégation est formulée est en droit de savoir si ses actes ont emporté
                 violation du paragraphe 4 de l’article 2. Il incombe donc à la Cour, en tant
                 qu’« organe judiciaire principal des Nations Unies », de s’atteler à la tâche
                 parfois ardue et délicate qui consiste à délimiter les contours de l’interdic-
                 tion de l’emploi de la force établie par le droit international 38.
                    36 Par exemple, dans l’affaire des Activités militaires et paramilitaires, la Cour a noté ce

                 qui suit à propos du paragraphe 4 de l’article 2 :
                           « les représentants des Etats le mentionnent souvent comme étant non seulement un
                           principe de droit international coutumier, mais encore un principe fondamental ou
                           essentiel de ce droit. Dans ses travaux de codification du droit des traités, la Commission
                           du droit international a exprimé l’opinion que « le droit de la Charte concernant l’inter-
                           diction de l’emploi de la force constitue en soi un exemple frappant d’une règle de droit
                           international qui relève du jus cogens » (paragraphe 1 du commentaire de la Commission
                           sur l’article 50 de ses projets d’articles sur le droit des traités, Annuaire de la Commission,
                           1966‑II, p. 270). » (Activités militaires et paramilitaires au Nicaragua et contre celui‑ci
                           (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 100, par. 190.)
                      37
                       Charte des Nations Unies, art. 33.
                      38
                       Ibid., art. 92 ; Activités militaires et paramilitaires au Nicaragua et contre celui‑ci
                 (Nicaragua c. Etats‑Unis d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984,
                 p. 435, par. 96 : « Il convient également de rappeler que, comme en témoigne l’affaire
                 du Détroit de Corfou (C.I.J. Recueil 1949, p. 4), la Cour ne s’est jamais dérobée devant
                 l’examen d’une affaire pour la simple raison qu’elle avait des implications politiques ou
                 comportait de sérieux éléments d’emploi de la force. »

                                                                                                                     154




5 Ord 1088.indb 305                                                                                                          19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 816

                   32. Il s’agit là d’un point de vue partagé par d’anciens membres de la
                 Cour. Ainsi, dans son opinion individuelle en l’affaire des Plates‑formes
                 pétrolières, le juge Simma avait estimé
                      « regrettable que la Cour n’ait pas trouvé le courage de réaffirmer, et
                      donc de reconfirmer, de façon plus explicite les principes fondamen-
                      taux du droit des Nations Unies et du droit international coutumier
                      (principes qui, à mon avis, relèvent du jus cogens) sur l’emploi de la
                      force, ou plutôt sur l’interdiction de la force armée, dans un contexte
                      et à un moment où il serait on ne peut plus urgent de le faire » 39.

                      En 2005, le juge Elaraby avait déploré la décision de la Cour, dans
                 l’affaire des Activités armées sur le territoire du Congo, de ne pas statuer
                 sur l’allégation de la République démocratique du Congo selon laquelle
                 les actes de l’Ouganda constituaient une agression. De son point de vue,
                 la Cour avait la « responsabilité judiciaire » de déterminer si les actes de
                 l’Ouganda remplissaient les conditions juridiques requises pour pouvoir
                 être considérés comme une agression 40.
                      Dans la même affaire, le juge Simma s’était également demandé pour-
                 quoi la Cour avait rechigné à « appeler un chat un chat » en s’abstenant
                  de conclure que les activités militaires de l’Ouganda sur le territoire
                  congolais constituaient non seulement une violation du paragraphe 4
                  de l’article 2 de la Charte des Nations Unies, mais également une
                  ­agression 41.
                      33. L’emploi de la force entre les Etats a pris de nouvelles formes et s’est
                 fait jour dans de nouveaux domaines depuis la conférence de San Francisco
                 en 1945. Bien que l’interdiction de l’emploi de la force constitue un principe
                 fondamental de l’ordre juridique international, ses contours doivent être
                 précisés davantage. Peut‑être même conviendrait‑il de se demander si
                 ­l’­ambiguïté qui perdure en la matière ne compromet pas le respect de cette
                  norme, ce qui, dans l’affirmative, mettrait encore en évidence combien il est
                  important que l’organe judiciaire principal de l’Organisation définisse la
                  portée de cette interdiction dès que l’occasion s’offre à elle.
                      34. En conséquence, la Cour ne devrait selon moi s’abstenir de formu-
                 ler une conclusion expresse et distincte sur une allégation relative à une

                    39 Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique),

                 arrêt, C.I.J. Recueil 2003, opinion individuelle de M. le juge Simma, p. 327, par. 6.
                    40 Activités armées sur le territoire du Congo (République démocratique du Congo

                 c. Ouganda), arrêt, C.I.J. Recueil 2005, opinion individuelle de M. le juge Elaraby, p. 329,
                 par. 9 ; p. 331‑332, par. 17.
                    41 Dans l’exposé de leur opinion, les deux juges mentionnent les fonctions respectives

                 du Conseil de sécurité et de la Cour, ainsi que le rôle de celle‑ci dans le règlement des
                 questions juridiques. Ils n’en concluent pas moins, ainsi qu’il ressort des extraits cités,
                 que la Cour aurait dû être plus explicite dans ses décisions relatives à l’emploi de la force
                 (Plates‑formes pétrolières) et à l’acte d’agression (Activités armées sur le territoire du
                 Congo). Leurs exposés sont éclairants en tant qu’ils révèlent que, ces dernières années, la
                 Cour s’est montrée réticente à trancher certaines questions touchant l’emploi de la force.

                                                                                                         155




5 Ord 1088.indb 307                                                                                              19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 817

                 violation de l’interdiction de l’emploi de la force que lorsque celle‑ci lui
                 semble être manifestement dépourvue de fondement ou de sérieux.


                            D. L’interprétation du paragraphe 97 de l’arrêt

                    35. Au paragraphe 93 de son arrêt, la Cour conclut que les activités
                 menées par le Nicaragua sur le territoire litigieux après 2010, notamment
                 le creusement de trois caños et l’établissement d’une présence militaire
                 dans une partie dudit territoire, emportaient violation de la souveraineté
                 territoriale du Costa Rica. Elle envisage ensuite la réparation due à ce
                 titre aux paragraphes 139 et 142. Au paragraphe 97, elle aborde l’alléga-
                 tion du Costa Rica selon laquelle le Nicaragua a violé l’interdiction de
                 l’emploi de la force. Elle déclare à cet égard que, ayant déjà constaté l’il-
                 licéité des activités nicaraguayennes, elle n’a pas à examiner plus avant
                 l’allégation costa‑ricienne selon laquelle ces activités vont à l’encontre de
                 l’interdiction énoncée au paragraphe 4 de l’article 2 de la Charte des
                 Nations Unies. Comme je l’ai indiqué plus haut, la Cour s’est conformée
                 à sa décision en l’affaire Cameroun c. Nigéria en concluant que, « du fait
                 même du présent arrêt et de l’évacuation » du territoire litigieux, le préju-
                 dice subi par le Costa Rica « aura en tout état de cause été suffisamment
                 pris en compte » (arrêt, C.I.J. Recueil 2002, p. 452, par. 319).
                    36. La Cour n’a donc formulé aucune conclusion distincte et expresse sur
                 le point de savoir si l’interdiction de l’emploi de la force énoncée au para-
                 graphe 4 de l’article 2 de la Charte des Nations Unies avait été violée. Mais
                 rien ne permet de penser que l’examen des allégations du Costa Rica relatives
                 à l’emploi de la force se soit arrêté là. Une question se pose en effet quant au
                 sens de l’expression « le préjudice subi par le Costa Rica ». A première vue,
                 la conclusion de la Cour pourrait sembler limitée au préjudice causé par la
                 violation de la souveraineté et de l’intégrité territoriale du Costa Rica. Il
                 ressort avant tout de « l’arrêt dans son ensemble » que la Cour conclut à la
                 souveraineté de ce dernier sur le territoire litigieux et à la violation de cette
                 souveraineté, puis indique la réparation due en conséquence. Pourtant, la
                 Cour a dit qu’il n’était pas nécessaire d’examiner les allégations relatives à
                 l’emploi de la force au motif qu’il aurait, selon elle, été remédié à tout préju-
                 dice subi à ce titre. Etant donné son caractère très général, l’expression « en
                 tout état de cause » évoque une intention beaucoup plus vaste et paraîtrait
                 superflue si le « préjudice » en question était limité à la violation de la souve-
                 raineté et de l’intégrité territoriale. J’interprète donc l’expression « le préjudice
                 subi par le Costa Rica » comme recouvrant tout dommage subi par cet Etat
                 en conséquence d’une violation de l’interdiction de l’emploi de la force.
                    37. Si cette interprétation est la bonne, il y a lieu de se demander com-
                 ment la Cour peut déterminer la réparation appropriée à la violation de
                 l’interdiction de l’emploi de la force sans avoir au préalable examiné l’al-
                 légation correspondante et constaté l’existence d’une telle violation. Le
                 devoir de réparation découle d’un manquement à une obligation interna-
                 tionale, et la forme que la réparation doit prendre ainsi que ses modalités

                                                                                                 156




5 Ord 1088.indb 309                                                                                      19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 818

                 sont donc liées à la matérialité et aux circonstances de ce manquement 42.
                 En outre, si les modalités de la réparation sont fonction des circons-
                 tances 43, la satisfaction suppose par sa nature même que le manquement
                 a été constaté d’une façon ou d’une autre.
                    38. Par ailleurs, en quoi la méthode adoptée par la Cour peut‑elle remé-
                 dier à une violation du paragraphe 4 de l’article 2 de la Charte, qui, même
                 si elle n’est pas des plus graves, n’en contrevient pas moins à une disposi-
                 tion ayant force de jus cogens de par son importance pour le maintien de la
                 paix et de la sécurité internationales, ainsi que pour les relations internatio-
                 nales dans leur ensemble ? Dans le contexte de la présente affaire, la Cour
                 fait bien peu de cas de l’allégation selon laquelle « une pierre angulaire de la
                 Charte des Nations Unies » 44 a été ébranlée, allégation qu’elle traite de
                 manière quelque peu sommaire et expéditive. La dernière phrase du para-
                 graphe 97 doit être interprétée comme renvoyant à l’arrêt dans son ensemble
                 et à l’évacuation du territoire litigieux en tant que remèdes appropriés à la
                 violation éventuelle de l’interdiction de l’emploi de la force. Cela étant, l’ex-
                 pression « arrêt dans son ensemble » est vague et imprécise. De mon point
                 de vue, la conclusion la plus proche d’une réparation à cet égard réside
                 dans la constatation de la violation de la souveraineté et de l’intégrité terri-
                 toriale du Costa Rica. Dans le même paragraphe, la Cour semble égale-
                 ment partir du principe que, bien que les deux normes en jeu ne soient pas
                 équivalentes, leur valeur relative est telle que les conséquences attachées à
                 la constatation d’une violation de la souveraineté et de l’intégrité territo-
                 riale peuvent suffire à remédier à une violation de l’interdiction de l’emploi
                 de la force. La conclusion énoncée au paragraphe 97 donne à penser que la
                 Cour s’est livrée à un rapprochement. Or, elle y est parvenue sans examiner
                 aucunement les éléments de preuve relatifs à l’emploi de la force.
                    39. S’il est établi dans la jurisprudence de la Cour que la norme inter-
                 disant l’emploi de la force et celle exigeant le respect de la souveraineté et
                      42 Aux termes du paragraphe 4 du commentaire de l’article 31 du projet d’articles de

                 la Commission du droit international sur la responsabilité de l’Etat (2001), « [l]’obligation
                 générale de réparer est énoncée à l’article 31 en tant que corollaire immédiat de la respon-
                 sabilité de l’Etat, c’est‑à‑dire en tant qu’obligation de l’Etat responsable résultant du fait
                 illicite, et non en tant que droit de l’Etat ou des Etats lésés ». Et rappelons le célèbre dictum
                 de la Cour permanente de Justice internationale en l’affaire relative à l’Usine de Chorzów
                 (Usine de Chorzów, compétence, arrêt no 8, 1927, C.P.J.I. série A no 9, p. 21) : « C’est un
                 principe de droit international que la violation d’un engagement entraîne l’obligation de
                 réparer dans une forme adéquate. La réparation est donc le complément indispensable
                 d’un manquement à l’application d’une convention… »
                      43 Songeons, par exemple, à la pratique de la Cour tendant à considérer l’énoncé de

                 ses conclusions comme une forme de satisfaction, qui a été présentée en ces termes dans
                 l’affaire du Détroit de Corfou :
                              « Elle doit, … pour assurer l’intégrité du droit international dont elle est l’organe,
                           constater la violation par l’action de la marine de guerre britannique de la souverai-
                           neté de l’Albanie.
                              Cette constatation correspond à la demande faite au nom de l’Albanie par son
                           conseil et constitue en elle‑même une satisfaction appropriée. » (Détroit de Corfou
                           (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35.)
                      44   Voir note 32.

                                                                                                               157




5 Ord 1088.indb 311                                                                                                    19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 819

                  de l’intégrité territoriale servent des fonctions différentes, elles traduisent
                  toutefois des préoccupations qui se rejoignent sans être identiques 45.
                  L’emploi de la force est l’élément qui différencie fondamentalement l’at-
                  taque visant les intérêts protégés par le paragraphe 4 de l’article 2 de la
                  Charte des Nations Unies du comportement qui porte simplement atteinte
                  à la souveraineté et à l’intégrité territoriale. La conclusion formulée par la
                  Cour dans la dernière phrase du paragraphe 97 suppose une sorte de juge-
                  ment quant à l’importance respective de l’interdiction de l’emploi de la
                  force contre l’intégrité territoriale et la protection juridique de la souve-
                  raineté et de l’intégrité territoriale. Or l’arrêt n’offre aucun éclaircissement
                  quant à la façon dont cette mise en balance est réalisée. Selon moi, la
                  constatation de la violation de la souveraineté territoriale d’un Etat ne
                  saurait, dans le contexte de la présente affaire, servir à réparer la violation
                  du paragraphe 4 de l’article 2 de la Charte des Nations Unies.
                     40. Les conséquences de la violation de la norme interdisant l’emploi
                  de la force seront généralement ou très vraisemblablement bien pires que
                  celles de la violation de la norme protégeant simplement la souveraineté
                  et l’intégrité territoriale, la première posant un plus grand risque d’esca-
                  lade et mettant ainsi en péril la paix et la sécurité internationales. En
                  matière d’emploi de la force, la principale crainte est qu’un Etat puissant
                  y ait recours à son profit, sacrifiant les intérêts de la communauté interna-
                  tionale aux siens propres. La Cour a bien rendu compte de cette crainte
                  dans son arrêt en l’affaire du Détroit de Corfou, faisant référence à « la
                  manifestation d’une politique de force, politique qui, dans le passé, a
                  donné lieu aux abus les plus graves » 46. Bien entendu, la violation de
                 ­l’intégrité territoriale peut dégénérer en conflit international, et tel a effec-
                  tivement été le cas par le passé. Toutefois, la Cour a eu raison de souli-
                  gner qu’une politique de force était très susceptible de se solder par les
                  pires abus. Dans l’affaire en question, elle avait rejeté l’allégation du
                  Royaume‑Uni qui prétendait être en droit de pénétrer, par le truchement
                  de sa marine, dans les eaux territoriales albanaises afin de recueillir
                  d’éventuelles preuves d’un comportement internationalement illicite de la
                  part de l’Albanie. Un tel « droit d’intervention », a dit la Cour, « réser-
                  v[é] … aux Etats les plus puissants, … pourrait aisément conduire à faus-
                  ser l’administration de la justice internationale elle‑même » 47. De même,
                  d’une manière générale, le fait pour l’Etat qui, sur le plan militaire, est
                  plus puissant que son voisin de vouloir s’emparer du territoire de celui‑ci
                  et d’y établir des troupes pourrait aisément conduire à un affrontement
                  ouvert, mettant en péril la paix et la sécurité internationales.

                    45 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 128, par. 251 : « Les effets
                 du principe de respect de la souveraineté territoriale et ceux des principes de l’interdiction
                 de l’emploi de la force et de la non‑intervention se recouvrent inévitablement jusqu’à un
                 certain point. »
                    46 Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35.


                      47   Ibid.

                                                                                                          158




5 Ord 1088.indb 313                                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 820

                 E. La constatation d’une violation du paragraphe 4 de l’article 2
                                  de la Charte des Nations Unies

                    41. Comme j’y ai fait allusion plus haut, bien que le principe soit fer-
                 mement ancré dans l’ordre juridique et en constitue une « pierre angu-
                 laire », une certaine ambigüité demeure dans la définition de l’emploi de la
                 force. La jurisprudence de la Cour renferme toutefois des indications
                 quant aux facteurs à prendre en considération dans l’examen d’un cas
                 d’emploi de la force. Ainsi, toute analyse juridique en la matière doit tenir
                 compte de la gravité des agissements en cause et de l’objectif qui peut
                 raisonnablement être inféré des actes et déclarations de l’Etat concerné 48.
                    42. Dans le cadre de cette analyse, il importe de respecter la distinction
                 existant entre la règle protégeant la souveraineté territoriale de l’Etat et
                 celle prohibant l’emploi de la force. Le paragraphe 4 de l’article 2 de la
                 Charte des Nations Unies interdit le recours « à la menace ou à l’emploi
                 de la force … contre l’intégrité territoriale … de tout Etat ». Conclure à la
                 violation de l’intégrité territoriale du Costa Rica est une chose, mais,
                 comme il a été exposé plus haut, c’est tout autre chose que de conclure au
                 recours, par un Etat, à la menace ou à l’emploi de la force contre l’inté-
                 grité territoriale d’un autre Etat ou de manière incompatible avec les buts
                 énoncés dans la Charte des Nations Unies, en violation du paragraphe 4
                 de l’article 2 de celle‑ci.
                    43. Il ressort de la jurisprudence de la Cour que le principe coutumier
                 du non‑recours à la force et le paragraphe 4 de l’article 2 de la Charte
                 supposent l’existence d’un seuil qui doit être atteint pour que l’interdiction
                 juridique soit violée 49. Il en ressort également que l’emploi de la force sans
                 violence n’échappe pas à cette interdiction 50. Nul besoin que des coups
                 soient tirés, que l’artillerie lourde soit utilisée et encore moins que des vies
                 soient fauchées pour qu’un Etat puisse être considéré comme ayant enfreint
                 l’interdiction en question. Cela étant, les mesures incriminées doivent revê-
                 tir une certaine gravité et poursuivre un objectif illicite pour franchir le
                 seuil applicable et pouvoir être qualifiées d’emploi de la force.
                    44. S’agissant de fixer ce seuil, je suis de ceux qui estiment que, « bien
                 que limitée à l’emploi de la force armée ou militaire, l’interdiction doit
                 être interprétée dans un sens très large pour recouvrir essentiellement
                 toutes les formes que tel ou tel Etat peut lui donner » 51. Ce point de vue
                 est conforme tant au but de la norme en question, à savoir le maintien de
                 la paix et de la sécurité, qu’à son caractère fondamental au sein de l’ordre
                 juridique moderne.

                    48 Pour une analyse d’exemples tirés de la jurisprudence de la Cour, voir Olivier Corten,

                 Le droit contre la guerre : l’interdiction du recours à la force en droit international contempo‑
                 rain, Pedone, 2008, p. 85 et suiv.
                    49 Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35.


                      50
                       Ibid.
                      51
                       Oliver Dörr, « Use of Force, Prohibition of », Max Planck Encyclopedia of Public
                 International Law, juin 2011, par. 13.

                                                                                                             159




5 Ord 1088.indb 315                                                                                                  19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 821

                      45. Bien que la gravité des actes puisse donner une idée de l’objectif
                 poursuivi par un Etat, j’analyserai les faits de l’espèce dans la section sui-
                 vante en dissociant ces deux critères. De mon point de vue, la gravité des
                 activités du Nicaragua et les visées sous-jacentes atteignent le seuil voulu
                 pour constituer un emploi de la force prohibé par le paragraphe 4 de
                 ­l’­article 2 de la Charte des Nations Unies et le principe coutumier du
                  non-recours à la force.

                                      i) La gravité des actes du Nicaragua
                    46. Le paragraphe 4 de l’article 2 de la Charte des Nations Unies inter-
                 dit le recours à la « menace ou à l’emploi de la force, soit contre l’intégrité
                 territoriale ou l’indépendance politique de tout Etat, soit de toute autre
                 manière incompatible avec les buts des Nations Unies ». Plus l’emploi de
                 la force porte atteinte aux attributs de l’Etat ou compromet la réalisation
                 des buts des Nations Unies, plus la violation est grave.
                    47. Pour déterminer si la gravité peut être retenue comme critère d’illi-
                 céité de l’emploi de la force au regard du paragraphe 4 de l’article 2 de la
                 Charte, il est utile de se reporter à la définition de l’agression adoptée en
                 1974 par les Nations Unies (résolution 3314 (XXIX)). Dans le préambule
                 de cette résolution, l’agression est considérée comme la « forme la plus
                 grave et la plus dangereuse de l’emploi illicite de la force » 52. Aux termes
                 de l’article 2, la constatation d’un acte d’agression n’est pas justifiée si
                 « les actes en cause ou leurs conséquences ne sont pas d’une gravité suffi-
                 sante ». Partant, non seulement l’existence mais aussi la qualification de
                 l’emploi de la force demandent un certain degré de gravité.
                    48. De même, dans l’affaire des Activités militaires et paramilitaires au
                 Nicaragua et contre celui‑ci (Nicaragua c. Etats-Unis d’Amérique), la
                 Cour a considéré que le critère de la gravité permettait de faire la distinc-
                 tion entre une « agression armée » et un « simple incident de frontière » 53.
                 Elle a qualifié l’agression armée de forme la « plus grav[e] » de l’emploi de
                 la force, non sans évoquer d’« autres modalités moins brutales » 54, notant
                 que l’agression armée différait des autres formes de par son ampleur et ses
                 effets. Pour déterminer ce qui constituait une « agression armée », la Cour
                 s’est fondée sur la définition de l’agression contenue à l’alinéa g) de l’ar-
                 ticle 3 de la résolution 3314 (XXIX) 55.
                    49. La gravité s’apprécie au cas par cas, ce qui impose d’examiner des
                 considérations telles que le lieu où la force a été utilisée, l’état des rela-
                 tions entre les parties à l’époque ainsi que d’autres éléments de contexte.
                 Comme la Cour l’a souligné dans son avis consultatif sur la Licéité de la
                 menace ou de l’emploi d’armes nucléaires, l’interdiction de l’emploi de la
                    52 Résolution 3314 de l’Assemblée générale des Nations Unies (1974), préambule,

                 cinquième alinéa.
                    53 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 103‑104, par. 195.
                    54 Ibid., p. 101, par. 191.
                    55 Ibid., p. 103, par. 195.



                                                                                                   160




5 Ord 1088.indb 317                                                                                        19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 822

                 force s’applique « indépendamment des armes employées » 56. L’idée est
                 que l’effet, réel ou escompté, entre en considération lorsqu’il s’agit d’ap-
                 précier la gravité, y compris (ainsi qu’il a été observé dans le passage pré-
                 cité de l’arrêt concernant le Nicaragua) pour déterminer la qualification
                 de l’emploi de la force.
                    50. En l’espèce, l’indication la plus évidente de la gravité des faits tient
                 à la présence prolongée de campements et de personnel militaires en terri-
                 toire costa‑ricien (durant onze semaines entre 2010 et 2011, et neuf mois
                 en 2013) 57. Les éléments dont dispose la Cour démontrent clairement que
                 les deux campements établis, l’un près du premier caño et l’autre sur la
                 plage, abritaient des membres des forces militaires régulières du Nicara-
                 gua et non des agents de la police de cet Etat 58. D’une manière générale,
                 l’armée régulière d’un Etat est considérée comme dotée d’une plus grande
                 puissance coercitive que ses forces de police. Cette présence militaire
                 constituait un emploi de la force « contre l’intégrité territoriale » du
                 Costa Rica, soit exactement le comportement qui est interdit par le para-
                 graphe 4 de l’article 2 de la Charte des Nations Unies.
                    51. Dans sa résolution 2625 (XXV), intitulée « Déclaration relative
                 aux principes du droit international touchant les relations amicales et la
                 coopération entre les Etats conformément à la Charte des Nations Unies »
                 (ci‑après, la « déclaration sur les relations amicales »), qui venait codi-
                 fier le droit international coutumier 59, l’Assemblée générale des Nations
                 Unies a réaffirmé le devoir incombant à tout Etat « de s’abstenir de recou-
                 rir à la menace ou à l’emploi de la force pour violer les frontières interna‑
                 tionales existantes d’un autre Etat ou comme moyen de règlement des
                 différends internationaux, y compris les différends territoriaux et les ques-
                 tions relatives aux frontières des Etats » (les italiques sont de moi). En
                 l’espèce, le Nicaragua s’est servi de son armée pour « violer les frontières
                 internationales existantes » du Costa Rica. Dans son arrêt, la Cour recon-
                 naît implicitement que les frontières établies par elle ce jour correspondent
                 à celles qui avaient été fixées par le traité de limites de 1858, tel qu’inter-
                 prété par les sentences pertinentes. De même, étant donné que la Cour
                 avait été saisie de la question de l’emplacement de la frontière, l’usage que
                 le Nicaragua a fait de la force, dans la mesure où il peut être considéré
                 « comme [un] moyen de règlement des différends internationaux », va
                 à l’encontre de la norme coutumière dont le devoir précité constitue
                 le reflet.
                    52. Une autre indication de la gravité de l’emploi de la force par le
                 Nicaragua réside dans le fait que des armes, notamment ce qui semble

                    56 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil

                 1996 (I), p. 244, par. 39.
                    57 Supra par. 22 et 23.
                    58 Supra par. 19.
                    59 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 101‑103, par. 191‑193 ;
                 Conformité au droit international de la déclaration unilatérale d’indépendance relative au
                 Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 437, par. 80.

                                                                                                          161




5 Ord 1088.indb 319                                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 823

                 être un missile de type anti-aérien, aient été pointées en direction d’un
                 aéronef costa‑ricien le 1er novembre 2010 60. Dans un contexte où les
                 forces militaires d’un Etat sont déjà présentes sur le territoire d’un autre
                 Etat sans le consentement de ce dernier, une telle mise en joue atteste
                 l’emploi de la force. Le premier Etat fait savoir par là qu’il est prêt à
                 ouvrir le feu s’il l’estime nécessaire.
                    53. En conclusion, il ressort des faits soumis à la Cour que les actes du
                 Nicaragua étaient suffisamment graves pour justifier l’application du
                 paragraphe 4 de l’article 2 de la Charte des Nations Unies et du principe
                 coutumier du non-recours à la force, pourvu qu’ils répondent également
                 au critère de l’objectif poursuivi. Telle est la question à laquelle j’en viens
                 à présent.

                                                ii) L’objectif poursuivi
                    54. Le second aspect à prendre en considération dans l’analyse d’une
                 allégation de violation de l’interdiction de l’emploi de la force a trait à
                 l’objectif qui peut raisonnablement être déduit des actes de l’Etat, au
                 regard notamment de leur gravité, ainsi que des déclarations faites par
                 celui‑ci et du contexte pertinent.
                    55. La nécessité d’un objectif repose en premier lieu sur le texte du
                 paragraphe 4 de l’article 2 de la Charte des Nations Unies, qui interdit
                 l’emploi de la force soit « contre » l’intégrité territoriale ou l’indépendance
                 politique de tout Etat, soit de toute autre manière incompatible avec les
                 buts des Nations Unies. Lu en son sens ordinaire, le terme « contre » tra-
                 duit clairement l’élément téléologique de l’interdiction de l’emploi de la
                 force contenue dans la Charte, en l’absence duquel il n’y a pas de viola-
                 tion. Dans le Concise Oxford Dictionary, le terme « against » [contre] est
                 défini comme signifiant « in opposition to » [par opposition à] ou « to the
                 disadvantage of » [au détriment de]. Plus concrètement, la question cen-
                 trale est celle de savoir si, interprétés de manière raisonnable, les éléments
                 de preuve démontrent que l’Etat concerné visait à modifier le dénouement
                 d’une situation l’opposant à un autre Etat en ayant recours à la force. Il
                 convient dans ce contexte de préciser que les rédacteurs de la Charte des
                 Nations Unies n’entendaient pas restreindre la portée de l’interdiction
                 en mentionnant spécialement l’intégrité territoriale ou l’indépendance
                 politique, mais voulaient au contraire insister sur la protection de
                 celles‑ci 61.
                    56. Pour déterminer si les actes d’un Etat vont à l’encontre de l’inter-
                 diction de l’emploi de la force, il importe de se rappeler que « la principale
                 caractéristique de cette interdiction réside dans l’utilisation de forces mili-

                      60MCR, p. 74‑75, par. 3.19.
                      61Oliver Dörr et Albrecht Randelzhofer, « Chapter I Purposes and Principles,
                 Article 2 (4) », dans Bruno Simma, Daniel‑Erasmus Khan, Georg Nolte et Andreas Paulus
                 (dir. publ.), Nikolai Wessendorf (dir. adjoint publ.), The Charter of the United Nations : A
                 Commentary, vol. I, 3e éd., Oxford University Press, 2012, p. 215‑216.

                                                                                                        162




5 Ord 1088.indb 321                                                                                             19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 824

                 taires comme moyen de coercition » 62. A cet égard, je relèverai que les
                 forces militaires régulières tiennent leur raison d’être de leur capacité de
                 coercition. L’armée est le symbole du pouvoir de coercition des Etats et il
                 est rare que l’envoi de militaires par l’un d’eux sur le territoire d’un autre
                 sans le consentement de celui‑ci ne révèle pas l’existence d’une volonté de
                 contraindre.
                    57. Dans le cadre de la première affaire dont la Cour ait été saisie, celle
                 du Détroit de Corfou, il était fait grief au Royaume‑Uni d’avoir violé l’in-
                 terdiction de l’emploi de la force. Dans ce contexte‑là, avait estimé la
                 Cour, le seuil applicable n’était pas atteint :
                        « [La Cour] ne voit pas dans l’action de la marine de guerre britan-
                      nique une démonstration de force destinée à exercer une pression
                      politique sur l’Albanie. On ne peut reprocher au commandement
                      naval responsable d’avoir, tout en les maintenant à distance des
                      côtes, employé des effectifs de couverture importants dans une région
                      où, par deux fois en quelques mois, ses navires avaient été l’objet de
                      graves attentats. » 63
                 Dans sa décision, la Cour avait examiné les éléments de preuve à la
                 lumière de l’objectif de la « démonstration de force » de la marine britan-
                 nique.
                    58. Il ressort également des précédents dans le cadre desquels la Cour
                 a examiné des allégations d’agression armée que l’objectif poursuivi par
                 l’Etat doit être recherché pour qu’il puisse être statué sur cette forme de
                 l’emploi de la force. Dans l’affaire des Plates‑formes pétrolières, la Cour,
                 examinant si certaines actions censées être imputables à l’Iran consti-
                 tuaient une agression armée, a expressément considéré comme pertinents
                 l’intention et l’objectif qui pouvaient être déduits des actes en cause :
                         « A supposer que tous les incidents dénoncés par les Etats‑Unis
                      doivent être attribués à l’Iran, et laissant par conséquent de côté la
                      question examinée plus haut de l’attribution à celui‑ci de l’attaque
                      menée contre le Sea Isle City, la question est de savoir si cette
                      attaque, prise isolément ou dans le cadre de la « série d’attaques »
                      invoquée par les Etats‑Unis, peut être qualifiée d’« agression armée »
                      contre les Etats‑Unis, agression qui justifierait le recours à la légitime
                      défense. La Cour constate tout d’abord que le Sea Isle City se trou-
                      vait dans les eaux koweïtiennes lorsqu’il fut attaqué, et qu’un missile
                      « ver à soie » tiré, comme il est allégué, à plus de 100 kilomètres de là
                      ne pouvait pas viser précisément ce navire, mais pouvait seulement
                      avoir été programmé pour toucher une cible dans les eaux koweï-
                      tiennes. D’autre part, quel qu’en soit le propriétaire, le Texaco Carib‑
                      bean ne battait pas pavillon américain, de sorte qu’une attaque contre
                    62 Oliver Dörr, « Use of Force, Prohibition of », Max Planck Encyclopedia of Public

                 International Law, juin 2011, par. 18.
                    63 Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35.




                                                                                                       163




5 Ord 1088.indb 323                                                                                            19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 825

                      ce navire ne peut être assimilée, en elle‑même, à une attaque contre les
                      Etats‑Unis. S’agissant des tirs qui auraient été dirigés contre des héli-
                      coptères américains par des vedettes rapides iraniennes, ainsi que
                      depuis la plate‑forme de Reshadat, les Etats‑Unis n’ont fourni aucun
                      moyen de preuve convaincant à l’appui de leur allégation. Il n’est pas
                      démontré que le mouillage de mines auquel se serait livré l’Iran Ajr
                      visait précisément, à une époque où l’Iran était en guerre avec l’Iraq,
                      les Etats‑Unis ; de la même manière, il n’a pas été établi que la mine
                      heurtée par le Bridgeton avait été mouillée dans le but précis d’endom‑
                      mager ce navire ou d’autres navires américains. Même pris conjointe-
                      ment, et réserve faite, comme il a déjà été dit, de la question de la
                      responsabilité de l’Iran, ces incidents ne semblent pas à la Cour
                      constituer une agression armée contre les Etats‑Unis comparable à ce
                      qu’elle a qualifié, en l’affaire des Activités militaires et paramilitaires
                      au Nicaragua et contre celui‑ci, de forme d’emploi de la force parmi
                      « les plus graves ». » 64 (Les italiques sont de moi.)
                    59. Dans l’affaire des Activités militaires et paramilitaires au Nicaragua
                 et contre celui‑ci (Nicaraga c. Etats-Unis d’Amérique), la Cour a jugé que
                 les « motifs qui [avaient] pu … inspirer » l’emploi de la force par un Etat
                 pouvaient justifier la constatation d’une agression armée :
                         « Pour en venir au Honduras et au Costa Rica, la Cour a dit
                      aussi … qu’il serait nécessaire d’établir que certaines incursions
                      transfrontières à l’intérieur du territoire de ces deux Etats, survenues
                      en 1982, 1983 et 1984, étaient imputables au Gouvernement du Nica-
                      ragua. La Cour a cependant très peu d’informations sur les circons-
                      tances de ces incursions ou les motifs qui ont pu les inspirer, de sorte
                      qu’il est difficile de décider si, à des fins juridiques, elles peuvent être
                      considérées soit ensemble soit isolément comme une « agression
                      armée » du Nicaragua contre l’un des deux Etats ou contre les
                      deux. » 65 (Les italiques sont de moi.)
                     60. Si la recherche de l’objectif poursuivi peut permettre de conclure à
                 l’existence d’une agression armée au sens de l’article 51 de la Charte des
                 Nations Unies, elle peut également, selon la même logique, servir à établir
                 l’illicéité de l’emploi de la force pour l’application du paragraphe 4 de l’ar-
                 ticle 2 de la Charte. Bien qu’il engage souvent la responsabilité internatio-
                 nale de l’Etat, la Charte des Nations Unies admet elle‑même que l’emploi
                 de la force peut parfois être licite, comme l’indiquent ses articles 42 et 51.
                 La finalité de l’emploi de la force, tant dans le contexte du paragraphe 4 de
                 l’article 2 que dans celui de l’article 51, est donc cruciale pour déterminer
                 la qualification juridique dudit emploi ; il s’agit tout simplement d’analyser
                 les faits pour déceler l’objectif éventuellement poursuivi.
                    64 Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique),

                 arrêt, C.I.J. Recueil 2003, p. 191‑192, par. 64.
                    65 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 119‑120, par. 231.

                                                                                                   164




5 Ord 1088.indb 325                                                                                        19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 826

                     61. En l’espèce, la question est de savoir si l’établissement d’une pré-
                 sence militaire nicaraguayenne sur le territoire litigieux peut raisonnable-
                 ment être interprété comme un acte dirigé contre le Costa Rica en tant
                 qu’il aurait visé à porter atteinte à l’intégrité territoriale et à l’indépen-
                 dance politique de celui‑ci. Plusieurs éléments tendent à démontrer que
                 les séjours longs et répétés de militaires nicaraguayens en territoire costa‑­
                 ricien étayent cette interprétation ; ils révèlent l’objectif d’une politique
                 étatique consistant à utiliser la force contre le Costa Rica.
                     62. Le premier élément tient à l’apparition d’un différend territorial
                 entre les Parties dès que le Gouvernement costa‑ricien a eu vent de la
                 présence militaire nicaraguayenne et exprimé ses objections à cet égard 66.
                 Au 1er novembre 2010, le Nicaragua était donc informé de la position du
                  Costa Rica et toute présence postérieure à cette date doit être considérée
                  comme un acte dirigé contre les principaux attributs du Costa Rica en
                 tant qu’Etat, à savoir son intégrité territoriale et son indépendance
                 ­politique.
                     La deuxième indication réside dans les tensions et affrontements qui
                  ont marqué les relations entre les deux Etats tout au long de l’histoire 67.
                 Lorsque les éléments de preuve versés au dossier sont examinés dans ce
                 contexte historique, il est raisonnable de voir les incursions en cause
                 comme des actes dirigés contre le Costa Rica, c’est‑à‑dire visant à porter
                 atteinte aux principaux attributs de celui‑ci en tant qu’Etat.
                     Troisièmement, le refus initial du Nicaragua de retirer ses militaires,
                 tant en réponse à la note diplomatique du Costa Rica qu’à la suite de la
                 résolution ultérieure de l’OEA, témoigne également du caractère conflic-
                 tuel, voire hostile, de sa présence militaire et de son intention de rester sur
                 ses positions.
                     Quatrièmement, il est révélateur que le Nicaragua ait décidé d’accroître
                 sa présence militaire à proximité du premier caño après que le Costa Rica
                 lui eut fait part de ses objections ; il peut raisonnablement en être inféré
                 que le Nicaragua était prêt à faire usage de la force dès lors qu’il l’estime-
                 rait nécessaire 68.
                     Cinquièmement et de manière corollaire, l’établissement ultérieur d’un
                  second campement à un autre endroit révèle là encore un durcissement de
                  la position du Nicaragua et met en évidence sa volonté de défendre les
                  positions qu’il avait acquises par la force s’il l’estimait nécessaire 69.
                     Sixièmement, les deux campements ayant été établis près des lieux où
                 les caños étaient en cours de creusement, il est permis d’en déduire que ces
                 campements étaient censés assurer la défense d’une autre politique nicara-
                 guayenne dirigée contre les intérêts souverains du Costa Rica.
                     Septièmement, le Nicaragua a fait appel à son armée régulière et non à
                 des forces irrégulières non identifiables ou à des forces de police. Le

                      66 Supra par. 13.
                      67 Supra par. 12.
                      68 Supra par. 18.
                      69 Supra par. 22‑24.



                                                                                           165




5 Ord 1088.indb 327                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 827

                 recours à des forces régulières, qui ont en général un plus grand pouvoir
                 de coercition que les forces de police, doit là encore être interprété non
                 pas uniquement comme une marque d’hostilité, mais aussi comme une
                 preuve de l’intention du Nicaragua de contester les droits souverains du
                 Costa Rica, si nécessaire par la force.
                      Huitièmement, le Nicaragua a établi son second campement mili-
                 taire sur le territoire litigieux, au mépris de l’ordonnance en indication
                 de mesures conservatoires rendue par la Cour le 8 mars 2011 70. Il s’agit
                 là d’un refus d’obtempérer qui sert les desseins de l’Etat et a peu en com-
                 mun avec la situation en l’affaire de la Frontière terrestre et maritime
                 entre le Cameroun et le Nigéria, que la Cour a invoquée mais dans laquelle
                 la présence militaire du Nigéria à l’époque de l’instance n’allait pas à
                 ­l’encontre d’une ordonnance de sa part 71. Cette violation éhontée des
                  prescriptions de la Cour constitue peut‑être la meilleure indication de
                  l’objectif illicite poursuivi par le Nicaragua à travers ses actes,
                  puisqu’elle montre que celui‑ci était prêt à aller jusqu’à passer outre à
                  l’ordonnance rendue par l’organe judiciaire principal de l’Organisation
                  des Nations Unies pour maintenir sa revendication sur le territoire
                  ­litigieux.


                                                       F. Conclusion

                    63. L’analyse qui précède me porte à conclure que les activités du
                 Nicaragua présentaient la gravité et l’objectif constitutifs d’un emploi de
                 la force violant le paragraphe 4 de l’article 2 de la Charte des Nations
                 Unies. Pour cette raison, je ne puis m’associer à la conclusion énoncée
                 par la Cour au point 7 du paragraphe 229.
                    64. Il convient de veiller à ce que la position retenue dans le présent
                 arrêt, couplée à celle qui avait été adoptée en l’affaire de la Frontière ter‑
                 restre et maritime entre le Cameroun et le Nigéria, ne puisse être interpré-
                 tée comme le renforcement d’une tendance de la Cour à ne pas examiner
                 au fond les allégations de violation du paragraphe 4 de l’article 2 de la
                 Charte lorsque les actes dont il est tiré grief ont eu lieu (au moins en
                 grande partie) sur un territoire litigieux. A cet égard, je prends note et me
                 félicite de la mise en garde salutaire formulée par la Cour, à savoir que
                 « [l]e fait que le Nicaragua ait considéré que les activités auxquelles il se
                 livrait avaient lieu sur son propre territoire n’empêche pas que celles‑ci
                 puissent être considérées comme relevant de l’emploi illicite de la force » 72.

                    70 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                 c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                 p. 27, par. 86, point 1) : « Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le terri-
                 toire litigieux, y compris le caño, des agents, qu’ils soient civils, de police ou de sécurité. »
                    71 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;

                 Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 451, par. 312, et 314 ;
                 p. 457, par. 325, point V) A).
                    72 Voir le paragraphe 97 de l’arrêt.



                                                                                                             166




5 Ord 1088.indb 329                                                                                                  19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 828

                 Mais s’il s’agit effectivement d’une nouvelle tendance de la Cour à ne pas
                 examiner au fond les allégations d’emploi de la force en territoire liti-
                 gieux, je ne puis que le déplorer. Le différend territorial fait partie des
                 situations les plus délicates dans les relations entre Etats, où c­ eux-ci sont
                 particulièrement susceptibles d’utiliser la force. L’examen au fond systé-
                 matique des allégations de violation du paragraphe 4 de l’article 2 de la
                 Charte constituerait une pratique judiciaire parfaitement conforme au
                 système établi à l’issue de la seconde guerre mondiale pour le maintien de
                 la paix et de la sécurité internationales, ainsi qu’au rôle dévolu à la Cour
                 dans le cadre de ce système, et viendrait même renforcer l’un et l’autre. Le
                 demandeur et le défendeur tireraient tous deux de la décision de la Cour
                 de précieux enseignements pour leur comportement futur. Et, de fait, une
                 telle pratique judiciaire bénéficierait à la communauté internationale tout
                 entière. Je rappelle qu’il ne s’agit pas ici pour la Cour d’examiner au fond
                 n’importe quelle allégation formulée par un Etat ; je considère simplement
                 que le paragraphe 4 de l’article 2 de la Charte joue dans les relations
                 internationales modernes un rôle si central que la Cour est tenue d’exami-
                 ner au fond toute allégation de violation de l’interdiction de l’emploi de la
                 force, sauf à ce que c­ elle-ci soit manifestement dépourvue de fondement
                 ou de sérieux.
                    65. L’on aurait tort de voir dans mes propos une intention de dévalo-
                 riser l’interdiction juridique de l’emploi de la force ou une réaction dis-
                 proportionnée. Le droit international admet une gradation dans l’éventail
                 des activités qui peuvent emporter violation du paragraphe 4 de l’article 2
                 de la Charte : celles qui atteignent le degré le plus élevé peuvent constituer
                 une agression, « la forme la plus grave et la plus dangereuse d’emploi illi-
                 cite de la force » 73 ; d’autres peuvent constituer une attaque armée don-
                 nant lieu à une légitime défense. Des agissements de niveau intermédiaire
                 ou inférieur peuvent également contrevenir au paragraphe 4 de l’article 2
                 s’ils présentent la gravité et l’objectif voulus ; peut-être s’agit-il là du type
                 d’activités que la Cour avait à l’esprit lorsque, dans l’affaire des Activités
                 militaires et paramilitaires au Nicaragua et contre celui‑ci, elle a fait réfé-
                 rence à « d’autres modalités moins brutales » de l’emploi de la force 74. Si
                 cette gradation se retrouve dans le droit relatif à l’emploi de la force, c’est
                 justement parce qu’il était craint que le fait d’ériger en violation du para-
                 graphe 4 de l’article 2 de la Charte des Nations Unies des agissements de
                 niveau intermédiaire ou inférieur, pourvu qu’ils se caractérisent par la
                 gravité et l’objectif voulus, ne vienne d’une certaine façon entamer le cré-
                 dit accordé aux obligations internationales en jeu.
                    66. Pour déterminer les règles applicables à ces « modalités moins bru-
                 tales » de l’emploi de la force, la Cour, après avoir souligné le caractère
                 coutumier de la déclaration sur les relations amicales, a énuméré un cer-
                 tain nombre de devoirs énoncés dans c­ elle-ci. Figurait notamment dans


                      73   Cour pénale internationale, RC/Res.6, annexe III, par. 6.
                      74   Voir note 54.

                                                                                              167




5 Ord 1088.indb 331                                                                                  19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 829

                 cette liste « le devoir de s’abstenir de recourir à la menace ou à l’emploi de
                 la force pour violer les frontières internationales existantes d’un autre
                 Etat ou comme moyen de règlement des différends internationaux, y com-
                 pris les différends territoriaux et les questions relatives aux frontières des
                 Etats », que j’ai déjà cité plus haut 75. Tel est précisément le devoir auquel
                 le Nicaragua a manqué lorsqu’il a établi ses soldats sur le sol costa‑ricien.
                    67. De mon point de vue, le déploiement par un Etat de ses forces
                 militaires sur le territoire d’un autre Etat à deux reprises en l’espace de
                 trois ans, pour les y maintenir pendant environ un an en tout, constitue
                 une violation de la norme interdisant l’emploi de la force. Ces agissements
                 du Nicaragua ne peuvent assurément pas être considérés comme un
                 « simple incident de frontière » de l’ordre de ceux auxquels la Cour faisait
                 référence dans l’affaire des Activités militaires et paramilitaires au Nicara‑
                 gua et contre celui‑ci 76. La présence d’une force militaire pendant une si
                 longue période sans le consentement de l’autre Etat constitue, en elle-
                 même, une violation du paragraphe 4 de l’article 2 de la Charte des
                 Nations Unies. Elle aurait certainement pu dégénérer en conflit militaire
                 et mettre en péril la paix et la sécurité internationales, justifiant l’interven-
                 tion du Conseil de sécurité, si le Costa Rica n’avait pas fait preuve d’une
                 retenue tout à fait louable et choisi de saisir la Cour au lieu de rendre la
                 pareille au Nicaragua. Par sa présence militaire, le Nicaragua a évincé le
                 Costa Rica pour asseoir sa revendication sur un territoire qui avait pour-
                 tant été attribué à cet Etat par le traité de limites de 1858 et que lui-même
                 n’avait jamais revendiqué comme sien avant le 26 novembre 2010, dans le
                 sillage du dépôt par le Costa Rica de sa requête devant la Cour le
                 18 novembre 2010. S’ils ne se situent pas tout en haut de l’échelle des
                 actes constitutifs de violation, les actes du Nicaragua ne sont certaine-
                 ment pas tout en bas non plus ; ils se situent quelque part entre les deux.
                 Eu égard à la présence prolongée des forces nicaraguayennes sur le terri-
                 toire costa‑ricien, il est permis de penser que ces actes ne relèvent pas de
                 la catégorie inférieure.
                    68. A mon sens, l’affront fait au Costa Rica étant aggravé par la pré-
                 sence prolongée de militaires nicaraguayens sur son sol, en particulier
                 dans les neuf mois qui ont suivi le prononcé de l’ordonnance de la Cour
                 prescrivant au Nicaragua de retirer ses soldats, des excuses auraient été
                 appropriées à titre de satisfaction.
                    69. Il est difficile, sur la base du dossier, de déterminer le nombre exact
                 de soldats réellement déployés par le Nicaragua sur le territoire litigieux.
                 Il est toutefois certain que cette présence militaire était suffisamment
                 importante pour que le Costa Rica fasse état d’un « campement mili-
                 taire » 77, sans contredit du Nicaragua. Qui plus est, dans son ordonnance
                 en indication de mesures conservatoires du 22 novembre 2013, la Cour a

                      75
                       Supra par. 51.
                      76
                       Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua
                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 104, par. 195.
                    77 Voir le paragraphe 125 de l’arrêt.



                                                                                                   168




5 Ord 1088.indb 333                                                                                        19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. robinson) 830

                 déclaré que la photographie datée du 5 février 2013 révélait effectivement
                 la présence d’un « campement de l’armée nicaraguayenne » 78. Peut‑être ne
                 s’agissait-il pas d’un très grand nombre de soldats, mais le comportement
                 du Nicaragua n’en doit pas moins être considéré comme un emploi illicite
                 de la force emportant violation du paragraphe 4 de l’article 2 de la Charte.
                 D’une manière générale, le nombre de militaires déployés est fonction de
                 divers facteurs, comme le but de l’opération, les caractéristiques de la
                 zone concernée et les capacités militaires de l’Etat, notamment du point
                 de vue de ses effectifs.
                    70. Il est rappelé que, si les moyens utilisés dans le cadre de l’emploi de
                 la force permettent d’apprécier la gravité et donc la licéité de cet emploi,
                 ils n’autorisent pas de conclusions à eux seuls ; leur effet doit également
                 être pris en considération. En l’espèce, le Nicaragua a déployé un nombre
                 suffisant de soldats pour servir ses desseins illicites : il est parvenu à rester
                 sur le territoire du Costa Rica pendant environ un an sur une période de
                 trois ans afin de poursuivre ses objectifs.
                    71. Les années écoulées depuis l’adoption de la Charte des Nations
                 Unies n’ont fait que mettre encore en lumière l’importance de l’ordre juri-
                 dique international, du paragraphe 4 de l’article 2 et de son pendant cou-
                 tumier. Pour jouer son rôle dans la défense et l’application de l’interdiction
                 de l’emploi de la force, la Cour doit statuer sur les allégations de violation
                 de cette norme, sauf à ce que celles-ci soient manifestement dépourvues
                 de fondement ou de sérieux.

                                                                 (Signé) Patrick Robinson.




                      78   Voir supra par. 24 et note 31.

                                                                                              169




5 Ord 1088.indb 335                                                                                  19/10/16 12:01

